

ebaynotma03.jpg [ebaynotma03.jpg]




Wendy Jones
2065 Hamilton Avenue
San Jose, CA 95125


July 3, 2018


Dear Wendy:


Effective July 2, 2018, your salary will be $600,000. Your eIP bonus target is
75%.


On July 15, 2018, you will be granted an equity award with an estimated value of
8,000,000 USD.(1)(2)(3) This award will be granted based on an equity mix of 60%
PBRSUs and 40% time-based RSUs, with $4,800,000 of the total award being made in
the form of PBRSUs and $3,200,000 of the total award being made in the form of
RSUs.(3)(4)(5) The PBRSUs will be covered by the 2018/2019 PBRSU cycle.(5) The
time-based RSUs will vest on a quarterly vesting schedule.(4) 


Thank you for your ongoing contribution to eBay and the future of commerce.
Let’s continue to deliver in 2018 and beyond.


/s/ Devin Wenig
Devin Wenig
































--------------------------------------------------------------------------------




ebaynotma03.jpg [ebaynotma03.jpg]
Footnotes


(1) Your equity awards and eIP bonus are subject to clawback. The equity awards
(and any cash payment or shares of eBay common stock delivered pursuant to an
equity award) and eIP bonus are subject to forfeiture, recovery by the Company
or other action pursuant to the applicable equity plan and award agreement
and/or bonus plan and any clawback or recoupment policy which eBay Inc. (or any
of the eBay companies) may adopt from time to time, including without limitation
any such policy which eBay may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.


(2) eBay Inc. grants equity awards pursuant to the terms and conditions of its
current stock plans and the
applicable award agreements. Any award is made on a discretionary and occasional
basis. You have no
contractual or other right to receive future awards under these plans and the
awards are not part of
compensation paid by your employer. eBay Inc. retains the right to amend, change
or cancel the plans at its sole discretion.


eBay Inc.’s stock price varies, and the future value of eBay’s common stock is
unknown and cannot be predicted with certainty. The actual value you may receive
is dependent on, among other things, your continued employment through the
applicable date of grant and vesting dates and the stock price at the time you
sell your shares, less applicable taxes and withholdings.


(3) For your July 2018 equity award, the award has been described as a U.S.
dollar value in this letter and this value has been used to reflect the
estimated value. The awards will be converted to a number of shares using the
following methodology:


(i)
For PBRSUs, the number of shares subject to the 2018-19 target award will be
determined by dividing the U.S. dollar value of the award by the Average eBay
Closing Price (described below) and rounding up to the nearest whole number of
shares of eBay common stock.

(ii)
For RSUs, the number of shares to be granted will be determined by dividing the
U.S. dollar value of the award by the Average eBay Closing Price (described
below) and rounding up to the nearest whole number of shares of eBay common
stock.



In accordance with eBay Inc. policy, the “Average eBay Closing Price” will be
calculated based on the average of the closing prices of eBay common stock as
reported on the NASDAQ Global Select Market for the period of 10 consecutive
trading days ending on (and including) July 14, 2018.


(4) The RSUs will be awarded on July 15, 2018. Generally, the RSUs will vest and
become non-forfeitable over four years as follows: 1/16th of the shares subject
to the RSU award will vest on October 15th and an additional 1/16th of the
shares subject to the RSU award will vest at the end of each three month period
thereafter, subject to necessary withholding for applicable taxes and your
continued employment with an eBay company on each vesting date. Your RSU
agreement will be available through E*TRADE approximately 4 weeks from the date
of grant with the terms and conditions of your award.


(5) The 2018-19 PBRSU cycle is a single 24-month performance period and any
PBRSU award will be based on Company performance over the 2018-19 performance
period. The PBRSUs subject to this award will be granted on July 15, 2018. Any
PBRSUs earned for this cycle will vest as to 50% of the earned shares in March
2020 and 50% of the earned shares in March 2021, subject to your continued
employment with an eBay company.




